NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM L. GREEN,                               No. 20-35946

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05249-BHS

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      William L. Green, a former lieutenant in the United States Navy, appeals pro

se from the district court’s judgment dismissing his action alleging claims under

the Federal Tort Claims Act (“FTCA”) and state law and seeking review of the

Department of the Navy’s denial of his application to correct his military record.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s decision regarding the sufficiency of service of

process, Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002),

and de novo the district court’s dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

Cir. 2002). We affirm in part, reverse in part and remand.

      The district court did not abuse its discretion by dismissing Green’s claims

against the federal employee defendants in their personal capacities for failure to

effectuate proper service because Green failed to make a showing of good cause

for the defective service. See Fed. R. Civ. P. 4(m) (imposing 90-day time limit to

effect service absent showing of good cause); see also In re Sheehan, 253 F.3d

507, 512-13 (9th Cir. 2001) (discussing good cause standard for extending time for

service under Fed. R. Civ. P. 4(m)).

      The district court dismissed Green’s Administrative Procedure Act (“APA”)

claim seeking review of the Navy’s denial of his application to correct his military

record on the ground that no private right of action exists for such a claim.

However, the Navy’s Board for Correction of Naval Records (“NBCNR”) has the

authority to “correct any [Navy] record” in order to “remove error or injustice.” 10

U.S.C. § 1552(a). And the NBCNR’s September 4, 2019 final decision denying

Green’s application for such correction of his military record is reviewable by the


                                           2                                       20-35946
district court under an arbitrary and capricious standard. See Chappell v. Wallace,

462 U.S. 296, 303 (1983). We reverse the district court’s dismissal of Green’s

APA claim and remand for the district court to review the NBCNR’s September 4,

2019 final decision in the first instance.

      Green failed to challenge the district court’s dismissal of his remaining

claims as precluded by final decisions in two prior district court actions and has

therefore waived any such challenge. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief

are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We

will not manufacture arguments for an appellant.”).

      All pending motions are denied.

      The parties will bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                             3                                20-35946